 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDMilk Drivers and Dairy Employees Local 680andCream-O-Land Dairy,A Corporation of New Jer-sey. Case AO- 123August 26, 1970ADVISORY OPINIONThis is a petition filed on July 23, 1970, by MilkDrivers and Dairy Employees, a labor organizationherein called the Petitioner, for an Advisory Opinionin conformity with Sections 102.98 and 102.99 ofthe National Labor Relations Board's Rules and Regu-lations,Series 8, as amended.On July 27, 1970,Cream-O-Land Dairy, herein called the Employer,filed a response to the petition. On July 29, 1970,the Petitioner filed a reply to the Employer's response.Thereafter, on August 7, John J. Cuneo, RegionalDirector for Region 22, National Labor RelationsBoard, Newark, New Jersey, herein called the Region-alDirector, filed a motion to intervene, setting forthjurisdictional information discovered in the courseof his investigation of the representation proceedingsinCase 22-RC-3174. Subsequently, on August 17,1970, the Petitioner and the Employer filed responsesto the Regional Director's intervention. On August20, 1970, the Employer filed a supplemental response.The Regional Director's motion to intervene is grant-ed.'In pertinent part, the petition, the response thereto,the reply to the response, and the intervention andresponses thereto allege as follows:1.There is presently pending an injunction action,Docket No. C 3226-69, in the Superior Court of NewJersey, Chancery Division, New Brunswick, NewJersey, herein called the State Court, instituted by theEmployer seeking to enjoin the Petitioner frompicketing the products of the Employer. The StateCourt has enjoined and restrained the Petitioner"until further Order of the Court." On July 23, 1970,the Petitioner forwarded to the Employer's Counsel anotice of intent to move for leave to appeal, from theState Court's Order.2.The Employer, a New Jersey Corporation, isengaged in the processing and sale of milk and milkproducts in the State of New Jersey.3.At the present time, July 1970, none of theEmployer's total purchases of milk and dairyproducts are made form outside the State of NewJersey, and all its milk sales are made within theState of New Jersey. Annually, the Employer hasmade approximately $1 million in retail sales and'The Board has not considered the Petitioner's request for injunctiverelief in the United States District Court against the State Court proceed-ingsmentioned hereinafter since the Board views such a request tobe inappropriate in an Advisory Opinion proceeding185 NLRB No. 28home deliveries, approximately $625,000 in sales tosupermarkets and chain stores, and approximately$1'/2 million in sales to other wholesale accounts. Asindicated above, all these sales are made entirelywithin the State of New Jersey. In addition, theEmployer annually purchases approximately$200,000 worth of bottles, containers, cases, suppliesand trucks directly from outside the State of NewJersey.4. In his investigation of Case 22-RC-3174, theRegionalDirector found as follows: For calendaryear 1965, the Employer had a grossannualrevenueof $1,610,151.50, none of which came from salesof milk and milk products made directly out of theState of New Jersey, or fromsalesto local customerswho were engaged in interstate commerce. Its purchas-es of goods, supplies, commodities, or services was$998,316.26,most of which represented purchasesmade directly outside the State of New Jersey orlocal purchases of goods, supplies, commodities, orservices originating outside the State of New Jersey.The Employer conceded that it was engaged in inter-state commerce and subject to the Board's jurisdiction.On March 4, 1966, the Regional Director approvedthe withdrawal of the petition because of a contract-bar issue.5.The Employer argues that the petition shouldbe dismissed for lack of jurisdiction, relying particular-ly on the factual findings of the State Court thatthe Board, "has on previous occasion' indicated thatthe [Employer] corporation did not meet the criteriaestablished by the National Labor Relations Boardrelative to its volume and interstate activity and haddeclined to accept jurisdiction of the problems thereinconfronted by the corporation." On the other hand,the Petitioner argues that the Regional Director inCase 22-RC-3174 had asserted jurisdiction. As theRegional Director has advised, the Employer hadconceded the Board's jurisdiction in that proceeding.6.Except to the extent herin set forth, the StateCourt has made no findings with respect to theaforementioned commerce data.7There is no representation or unfair laborpractice proceeding involving the same labor disputenow pending before the Board.On the basis of the above, the Board is of theopinion that:1.The Employer is a retail and nonretail enterpriseengaged in the sale and processing of milk products inthe State of New Jersey. Its home deliveries and salesare retail in nature, while its sales to chain stores,supermarkets, and other wholesale accounts arenonretail in nature. As a combined retail andnonretail enterprise whose nonretail business is not'Apparently in 1954, see,Milk Drivers & Dairy Employees Local680 v Cream-O-Land Dairy,39 N J Sup 163, 120 A 2nd 640 (AppDiv 1956) MILK DRIVERS LOCAL 680de minimis,either the retail or nonretail jurisdictionalstandards is applicable to the Employer'soperations.'2.The current Board standards for the assertionof jurisdiction over retail establishments within itsstatutory jurisdictionisan annualgross volume ofbusiness of at least $500,000.Carolina Supplies andCement Co.,122NLRB 88, 89. The Employer'sapproximately $200,000 purchases of bottles, contain-ers,cases and supplies, and trucks, directly fromoutside the State of New Jersey, establishes the Board'sstatutory jurisdiction,while its annual revenues ofapproximately $3.1 million in sales and home deliver-143ies exceeds the monetary test for the assertion ofjurisdiction over retail enterprises.'Accordingly, the parties are advised, under Section102.113 of the Board's Rules and Regulations, Series8,as amended, that, on the allegations submittedherein, the Board would assert jurisdiction over theEmployer's operations with respect to matters cogniza-ble under Sections 8, 9, and 10 of the Act.'Appliance Supply Company,127NLRB 318,Man Products, Inc,128 NLRB 546,Indiana Bottled Gas Co,128 NLRB 1441'In these circumstances, it is unnecessary to consider the applicabilityof the nonretail jurisdictional standard